FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 8,983,478 (478 Patent). The 478 Patent issued on March 17, 2015 and was titled, “ALLOCATING RESOURCES FOR SHARED AND NON-SHARED DOWNLINK WIRELESS RESOURCES.” 
The 478 Patent is based upon U.S. Application No. 11/578,090 (“090 Application” or “the base application”), filed June 06, 2007.

B)	Relevant Background
1.	Application for Reissue: On August 01, 2019 an application for reissue of the 478 Patent was filed and assigned U.S. Application No. 16/529,058 (“058 Application” or “Instant Reissue Application”). Claims 1-18 of the 478 Patent were cancelled. New Claims 19-28 were submitted and were pending.   
2.	Non Final Action: On August 17, 2021 the Office issued a non final office action (“Aug 2021 Non Final Action”).  Claims 19-28 were rejected under 35 U.S.C. §251. The Examiner had concluded that claims 19-28 were directed to an invention non-elected and/or non-claimed subject matter distinct from an invention elected in the prosecution history and thus an error not correctable by reissue.  
3.	Applicant Response:  On November 16, 2021 the Office received an Applicant response (“Nov 2021 Response”). Applicant submitted, among other things, an assignee showing of ownership PTO/AIA /96 (“Nov 2021 Showing of Ownership”), Nov 2021 Application Data Sheet”), and Claims 19-28 (“Nov 2021 Claims”).    

II. Priority and Effective Filing Date 
The Examiner has reviewed the file record including the Aug 2019 ADS and finds that this application is a reissue of U.S. Application No. 11/578,090, filed under 35 U.S.C. §371 on June 6, 2007 that claims benefit to PCT/EP2005/051549, filed April 7, 2005 with foreign priority claimed to GB 0408202.0 filed April 13, 2004.   Accordingly the file record indicates an effective filing date of April 07, 2005 with a foreign priority to April 13, 2004.  

III. First to Invent Provision of AIA .
Because the effective filing date of the Instant Application is before March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Accordingly the instant reissue application will be examiner under the pre AIA  First to Invent provisions. 

IV. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-18 were the patent claims in the 478 Patent (“Patent Claims”).
2.	New Claims: Claim 19-28 have been added by this instant reissue application (“New Claims”).
Cancelled Claims: Claims 1-18 have been cancelled by this instant reissue application (“Cancelled Claims”).    
3.	Pending Claims: Claims 19-28 are pending ("Pending Claims"). 
4.	Examined Claims: Claims 19-28 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
Claims 19-28 are ejected under 35 U.S.C. §251 for being directed to an error not correctable by reissue.

V. Acknowledgements
1.	Interview:  Examiner called Applicants representative John Wilt, Reg. No. 76,110 on August 6, 2021 (“Aug-6 2021 Interview”) concerning litigation indicated by the USPTO litigation search entered in the file record August 13, 2019 (“Aug 2019 Litigation Search”).  Mr. Wilt reviewed the file record including the Aug 2019 Litigation Search and stated that there was no litigation involving the 478 Patent.  See attached Examiner Initiated Interview Summary for details.
2.	Broadening:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application.  See the continuation sheet of the August 2019 Inventor Declaration. 
3.	Diligence: The diligence requirement for filing of this instant reissue application as a broadening reissue application has been satisfied.  For support the Examiner notes that this instant reissue application is a continuing reissue application of U.S. Reissue Application 15/462,419 (“419 Application”).  The 419 Application was filed on March 17, 2017 as a broadening reissue application within two years of issue of the 478 Patent. Accordingly, this instant application satisfies the diligence requirement to be eligible for broadening. See MPEP §1402, MPEP §1403 and §1412.03.
4.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired.  Additionally it is noted that the file record indicates that the 3.5 year maintenance fee has posted. 
5.	Litigation Review: Based upon a review of statements in the Applicants Remarks, the Aug-6 2021 Interview regarding the USPTO Litigation Search, and an Examiner independent review of the file itself the Examiner finds that the 478 Patent is not involved in litigation. 
6.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, review of the file record, and a review of the USPTO PTAB processing system the Examiner cannot locate any concurrent post grant proceedings involving the ‘478 Patent.

VI. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

VII. Statutes Applied In This Action
A)	35 USC § 251
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent. Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


VIII. Application Data Sheet and Filing Receipt
(Objection Withdrawn)
A)	Application Data Sheet
The objection to the Application Data Sheet (ADS) set forth in the Aug 2021 Non Final Action for improper identification of domestic priority is withdrawn. 
Applicant has submitted the Nov 2021 Application Data Sheet. The Examiner has reviewed the Nov 2021 Application Data Sheet and finds, among other things, that the domestic priority is correctly identified. Additionally, the Examiner finds that the Nov 2021 Application Data Sheet is otherwise compliant with 37 CFR §1.55, §1.76, §1.78.  
Accordingly, the objection is withdrawn.
  



B)	Filing Receipt
The Examiner has reviewed the Oct 2019 Filing receipt and finds that it does correctly identify the domestic priority.  Accordingly, no request for correcting filing receipt is necessary.   

IX. Showing of Ownership
(Objection Withdrawn) 
The objection to the Aug 2019 Showing of Ownership is objected to for not complying with MPEP§1410.02, 37 CFR §1.172, and 37 CFR §3.73(c) (1) is withdrawn.  
Applicant has submitted the Nov 2021 Showing of Ownership correcting, among other things: (1) identification of the patent number as 8,983,478; and (2) showing all the assignments indicated in the file record. 
In addition, the Examiner finds that the Nov 2021 Showing of Ownership is otherwise compliant in that: (1) the Nov 2021 Showing of Ownership is signed by the Applicants representative associated with the customer number of the application; (2) the signature box includes the affirmation that the person signing is authorized to sign on behalf of the assignee; and (3) the form is a PTO/AIA /96 and has all other fields, filled correctly. 
Accordingly, the Nov 2021 Showing of Ownership complies with MPEP§1410.02, 37 CFR §1.172, and 37 CFR §3.73(c) (1) and the previous objection is withdrawn.  





X. Evaluation of Restrictions    
A)	Introduction
This section has been modified since the last office action. The Examiner has made changes to clarify why the claims are subject to the 35 U.S.C. § 251 rejection set forth below in this office action. 
In what follows the Examiner finds that claims 19-28 of this instant reissue are drawn to a different, non-elected and non-claimed, distinct subject matter from the invention that was elected for prosecution in a restriction requirement made during prosecution of the original application that became the 478 Patent.
Inventions drawn to non-claimed distinct subject matter different from an invention elected in the prosecution of the original application cannot be recovered by filing a reissue application.  Because claims 19-28 are directed to an invention that was non-elected or non-claimed subject matter that is distinct from the invention elected in the prosecution history they cannot be prosecuted in this instant reissue application. 
For support the Examiner notes the following. 

B)	Pending Invention Distinct From Elected Invention
The Examiner finds that the elected an originally patented claims were directed to a network level channel allocation system and process or functions occurring therein. The originally patented claims do mention allocating channels to a mobile device. However, the invention in claims 19-28 of this instant reissue application are directed a mobile terminal (UE), and the structures of a UE defined by the functions required to evaluated shared channels. The inventions are related because they both are part of a mobile communication system.  And as noted above the patented claims references a mobile device. However, claims 19-28 are distinct because they directed to the mobile station and includes different structures performing different functions than the elected invention. To be clear, with regard to reissue applications, if a restriction occurred in the prosecution history of a Patent, a reissue application cannot be filed to recover either the non-elected invention cited in that restriction or any other invention disclosed that is distinct from the elected invention.
In more detail the Examiner notes the following:    
First, a restriction requirement was made during prosecution of the base application 11/578,090 on September 13, 2010 (“Sept 2010 Restriction Requirement”). In the restriction the Examiner stated: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to ranking and selection of a dedicated channel, classified in class 455, subclass 450.
II. Claims 24-31, drawn to dynamic channel assignment for a TDD
communication system including allocation, on demand a channel timeslot for use as a dedicated channel; and allocating, on cease of demand, the
channel time slot for use as a shared channel, classified in class 455,
subclass 452.1. 
	-	Sept 2010 Restriction Requirement, p. 2. 
Second, on December 13, 2010 the Applicant responds to the restriction and elects invention (II) recited above. See Dec 2010 Response to Election/Restriction. 
On January 22, 2014 Applicant cancels claims 24-31 and replaces them with more claims, i.e. new claims 57-76 directed to channel allocation at the network level by ranking time slots and allocating those time slots to a UE as one of dedicated or shared channels based upon evaluations occurring at the network level equipment.
Third, based upon the preamble and body of for example claim 67, the Examiner finds that claims 57-76, of the Jan 2014 Claims, are directed to the same invention as the elected Invention (II) of the Sept 2010 Restriction Requirement. For example both of claim 67 of the Jan 2014 Claims and claim 31 of elected invention (II) are directed to a system device performing channel allocation of dedicated and/or shared time slots. Additionally the Examiner has reviewed the prosecution of the based application 11/578,090 and finds insufficient evidence that the examiner therein withdrew the restriction.     
Fourth, comparing the preamble and body of claims 19-28 being prosecuted in this instant reissue application to claims 57-67 of the Jan 2014 Claims, the Examiner finds that claim 19-28 are directed to a non-elected non claimed, distinct subject matter from the invention elected that became the 478 Patent. 
For example, claim 57 was directed to “a method performed by a wireless network device comprising dynamically allocating by the wireless network to a user equipment (UE) in a cell, a timeslot to a downlink dedicated channel for a call, monitoring by the wireless network the call and reallocating the call to different time slots midcall,” as in claim 57 lines 1-7 of the 090 Application. And, claim 67 was directed to “a Wireless Network, the wireless network configured to allocate, dynamically to a user equipment (UE) in a cell, a timeslot to a downlink dedicated for a call; the wireless network configured to monitor the call and reallocating the call to different time slots  mid-call . . .,” as in new independent claim 67 lines 1-7 of the 090 Application.
Claims 19-28 of this instant reissue application are directed to “A user equipment (UE) comprising processor . . . configured to receive information indicating resources for time slots for receiving downlink shared channels . . . receive information indicating . .  . time slots not used for down link shared channels ” as in claim 19 line 1-8.” 
Fifth, the Examiner has reviewed the prosecution history of the 090 Application that became the 478 Patent and find that while the independent claims, i.e. 57 and 67 and the associated dependent claims do mention the channel assignment to a UE.  The Examiner finds  insufficient evidence that any of the claims were actually directed to the structures and functions be performed by the mobile device (UE). For example no claims recited a UE including processors performing the functions as in claims 19-28 of this instant reissue application occurring at the UE. 
Sixth, on October 31, 2014 the examiner in the original prosecution issued the claims. Independent claims 57 and 67 of the claims pending in the original prosecution were issued as independent claims 1 and 10 of the 478 Patent.     
Finally, because the preamble and body of the elected invention (II), and the subsequent claims entered in the prosecution were directed to the elected invention. And because those claims were directed to a system of allocating time slots for dedicated channels and shared channels, and the functions of sending those assignments to a UE.  And, because the claims prosecuted to become the 478 Patent were also directed to the elected invention of a network level system and method of evaluating time slots for a call, by evaluating the time slots mid-call. And, because no claims in the prosecution were directed to the mobile terminal UE with the UE structures performing the functions in the UE.  The Examiner finds that the evidence appears to show that claims 19-28 of this instant reissue application while related to the elected claims are distinct from the invention elected in the prosecution.
 Accordingly, the Examiner concludes that claims 19-28 are directed to a non-elected invention(s) and non-claimed, distinct subject matter from the invention elected and prosecuted from in the original application that became the 478 Patent.       
 
C)	The Non-claimed, Distinct subject Cannot be Recovered in Reissue.
	Claims 19-28 are directed to non-claimed distinct subject matter from the invention elected and prosecuted in the Original Application.  Accordingly they cannot be prosecuted in an application for reissue of the 478 Patent because recovering distinct subject matter from an invention elected in the prosecution history is not an proper error for which a reissue application can be filed.  In more detail the Examiner notes the following:   
First, MPEP 1412.01 II states:	
“Even though claims drawn to overlooked aspects are not subject to recapture, the failure to present such claims may not be a proper error under 35 U.S.C. 251. Specifically, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. [Emphasis added.]”

-	MPEP 1412.01 II. Last ¶.
	Second, as noted above, the evidence of record shows that pending claims 19-28 of this instant reissue application are directed to distinct subject matter that was not elected and/or claimed and prosecuted to become the 478 Patent. 
	Because a restriction requirement was made in the prosecution history, and claims 19-28 are directed non-elected and non-claimed subject matter distinct from the invention elected and prosecuted to obtain the 478 Patent, claim 19-28 are directed to an error not correctable by reissue. 

XI. Rejections – 35 U.S.C. § 251
Claims 19-28 are rejected under 35 U.S.C. § 251 as not directed to an error that is not correctable by reissue. See MPEP §§ 1402 and 1412.01. 
The Examiner takes this position because claims 19-28 are directed to subject matter not elected and not claimed or prosecuted as the invention as elected to become the original patent, as required by 35 U.S.C. § 251.
For support of this position the Examiner notes the following: 
1) 	This instant reissue application is a reissue application for U.S. Pat. No. 8,983,478, based upon application No. 11/578,090 (“090 Application”). 
2) 	As noted above, on September 13, 2010 a restriction requirement was issued during prosecution of the 090 Application.  The Sept 2010 Restriction Requirement required restriction into inventions “I” and “II” and Applicant elected invention (II).
3)	As also noted above the invention eventually claimed and prosecuted to become the 478 Patent is distinct from the invention of claims 19-28. 
4).	MPEP §§ 1412.01 ¶1 and ¶2 states: 
 “A reissue applicant’s failure to timely file a divisional application covering the non-elected invention(s) following a restriction requirement is not considered to be error causing a patent granted on elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Thus, such applicant’s error is not correctable by reissue of the original patent under 35 U.S.C. 251. See MPEP § 1412.01.”

MPEP 1402 I. ¶2.

“Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) …, the non-elected invention(s) … cannot be recovered by filing a reissue application.”

MPEP 1412.01 I. ¶1.
5)	MPEP 1412.01 II states:	
“Even though claims drawn to overlooked aspects are not subject to recapture, the failure to present such claims may not be a proper error under 35 U.S.C. 251. Specifically, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. [Emphasis added.]”

-	MPEP 1412.01 II. Last ¶.

6)	Because claims 19-28 are directed to distinct subject matter non-elected and non-claimed after a restriction requirement and recovering such subject matter is not an error correctable by reissue, claims 19-28 are rejected under 35 U.S.C. § 251 as directed to an error not correctable by reissue.
6)	Because claims 19-28 are not directed to an error correctable by reissue, claims 19-28 are not further addressed in this office action. 

XII. Response to Arguments
On pages 5-9 of the Nov 2021 Remarks the Applicant essentially argues that the rejection of claims 19-28 under 35 U.S.C. §251 should be withdrawn. 
For support Applicant states claims 19-28 are not drawn to the non-elected invention of the restriction requirement made in the prosecution history. Rather, they are correlated to the elected invention because they encompass similar subject matter. 
	The Examiner finds this argument not persuasive. 
First, as noted above the issue is not whether claims 19-28 are directed to the non-elected invention from the restriction requirement. The issue is whether claims 19-28 are directed to any subject matter distinct from the elected invention and never claimed or prosecuted. 
Second, as noted in MPEP 1412.01 II. Last ¶, cited above, inventions that cover distinct subject matter include those that are distinct from the elected invention, such as those disclosed but never claimed (overlooked aspects) and those that were the subject of the restriction requirement but not elected. Accordingly, any distinct disclosed but not claimed subject matter different than the elected invention cannot be prosecuted in a reissue for the Patent where the restriction was made. 
Third, as also noted above, the Examiner acknowledges that claims 19-28 are related to the elected invention. For example claims 57-76 do mention allocating channels to a mobile terminal (UE).  However, claims 19-28 are distinct subject matter. For example the elected invention was directed to system level elements and processes occurring at the system level elements. Such as evaluating the channels for allocation to a UE in mid-call.  Claims 19-28 of this instant reissue application are directed to the mobile device and processes occurring at the mobile device and functions performed by the mobile. For example, evaluating whether or not the allocated channels are not used for downlink shared channels.  
Accordingly, claims 19-28 are distinct in that they are at the mobile device and performing different processes than the elected claims. 
Finally, as also noted above, the Examiner finds insufficient evidence that any claims directed to the UE and the processes and functions performed in the UE were ever elected, claimed, or prosecuted. 
Because, claims 19-28 are directed to non-elected unclaimed distinct subject matter, whether part of the original restriction requirement (or not), they cannot be recovered by reissue.  And, because the Examiner finds that claims 19-28 are distinct from the subject matter elected for prosecution that became the 478 Patent. And because there is insufficient evidence that subject matter of claims 19-28 was ever prosecuted or claimed, the Examiner finds the Applicants argument not persuasive.   

XIII. Conclusion
	Claims 19-28 are rejected under 35 U.S.C. §251 for being directed to an error not correctable by reissue. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIV. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        








Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992